         Case 1:16-cv-02762-GWG Document 137 Filed 11/16/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
BRYAN FERNANDEZ, et al.,                                       :

                          Plaintiffs,                        :     16 Civ. 2762 (GWG)

        -v.-                                                 :     ORDER

HR PARKING INC., et al.,                                     :

                           Defendants.                         :
---------------------------------------------------------------X
GABRIEL W. GORENSTEIN, UNITED STATES MAGISTRATE JUDGE

         A conference to (1) discuss issues raised in the parties’ pre-trial submissions and (2) to
set a trial date in this matter will be held on Thursday, December 3, 2020 at 3:30 p.m. At that
time, the parties shall dial (888) 557-8511 and use access code: 6642374. (The public may also
dial in but will be permitted only to listen.) The Court will record the proceeding for purposes of
transcription in the event a transcript is ordered. However, any other recording or dissemination
of the proceeding in any form is forbidden.

        The attorneys actually trying this case are required to attend this conference. If
necessary, the date of this conference may be changed by following the procedures set forth in
paragraph 1.F of this Court’s Individual Practices. Upon receipt of this order, each counsel is
directed to confirm with all other counsel that each party to this proceeding has received a copy
of this order.

       Counsel should be prepared to discuss not only their own availability for trial but also the
availability of their witnesses, including any expert witnesses, for a trial to commence no earlier
than Monday, April 5, 2021, and for all dates in the following six-month period.

         In light of the pandemic, the Court is prepared to hear witnesses by electronic means
(that is, video) pursuant to Rule 43(a) of the Federal Rules of Civil Procedure. The attorneys
should discuss among themselves whether they also wish to appear remotely. The attorneys
shall discuss the logistics of the trial in advance of the conference as well as what video platform
they would propose using and any other considerations relating to a remote trial. It may be
helpful to file a letter with the Court as to their views on this matter in advance of the
conference.

       The Court notes that in cases where experts testify, it is the Court’s preference to
schedule experts for particular dates and times and to provide time limitations for each party’s
examinations of that expert so that the schedule can be adhered to. An example of a schedule for
           Case 1:16-cv-02762-GWG Document 137 Filed 11/16/20 Page 2 of 2




one day is set forth in the margin.* Expert witness testimony may be taken out of order and may
interrupt the testimony of party witnesses.

       The parties are directed to discuss what such a schedule would look like to see if
agreement can be reached. The parties may present any agreement by means of a letter filed on
ECF prior to the conference. The Court notes that it generally starts testimony at 9:15 a.m. and
continues until 5:00 p.m. from Monday through Friday, with a lunch break generally beginning
at about 1 p.m. and lasting until 2 p.m.

       SO ORDERED.

Dated: November 16, 2020
       New York, New York

                                                    ______________________________
                                                    GABRIEL W. GORENSTEIN
                                                    United States Magistrate Judge




       *
          Day 2:
Expert A starts at 9:15 a.m. (Direct and Redirect: 45 minutes; Cross and Recross 45 minutes)
Expert B starts at 11:30 (Direct and redirect 30 minutes; Cross and Recross 30 minutes)
Expert C starts at 2:15 p.m. (Direct and redirect: 60 minutes; Cross and Recross: 60 minutes)

                                                2
